Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to applicant’s amendment of 6/16/2022 and the interview of 8/1/2022.  Claims 3-16 are pending and allowed. Claims 1-2 are cancelled.

Priority
	Applicant’s claim of priority to application JP2018-012344 filed 01/29/2018 in Japan is acknowledged. 

Examiner’s Amendment
 	This application was in condition for allowance excepting four 112 (b) antecedent basis failures. 
 	In an 8/1/22 interview with applicant’s representative (Joel Gotkin), it was determined that the language in claim 14 line 2 should read "the amount of stored energy" instead of "the amount or stored energy" as was included in the previous Examiner’s Amendment.  
Accordingly, an Examiner’s Amendment is being made to correct the “r” to an “f” along with the previous agreed to Examiner’s Amendment. 
4.	The following changes are being entered by Examiner’s Amendment relative the 6/16/22 amendment:
a.  In claim 6, line 20 change "the cooling mode" to "a cooling mode";
b.  In claim 13, line 4 change "the heating mode" to "a heating mode"; 
c.  In claim 14, line 2 change "an amount of the stored energy" to "the amount of stored energy".

Allowable Subject Matter
 	Claims 3-16 are allowed.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 	
	The following is an examiner's statement of reasons for allowance: The prior art does not disclose:  The prior art does not disclose: A control unit that controls a travelling state and an air conditioning state of a vehicle comprising: a drive control unit performing a vehicle speed control and a power train control, the vehicle speed control selectively executing an acceleration operation where an engine mounted on the vehicle is operated and a deceleration operation where the engine is stopped to allow the vehicle to coast, the power train control selectively executing activation or deactivation of the engine; and an air conditioning control unit that controls an air conditioning system provided in the vehicle to execute an air conditioning control, wherein a content of control is changed for at least one of the vehicle speed control, the power train control and the air-conditioning control while the air conditioning system is operating, compared to a case where the air conditioning control is not operating, wherein the drive control unit is configured to change a target acceleration factor in the vehicle speed control. in combination with any of the temperature control of acceleration or sink store: 1) the drive control unit is configured to perform the vehicle speed control, while the air conditioning system is operating in a heating mode, such that the lower a temperature of cooling water temperature of the engine, the smaller the target acceleration factor, or such that the larger a heat capacity necessary for operating the air conditioning system, the smaller the target acceleration factor; or the drive control unit is configured to disable stopping of the engine in the vehicle speed control and the power train control, while the air conditioning system is operating in the heating mode and an amount of stored energy used for the heating is less than a predetermined amount, or a temperature increase request to the air conditioning system is larger than a predetermined request value; or wherein the drive control unit is configured to disable stopping of the engine in the power train control while the air conditioning system is operating in the cooling mode, when one of following conditions is satisfied: (condition 1) an amount of energy utilized for the cooling mode is larger than a predetermined amount; (condition 2) a temperature of the refrigerant sent to the evaporator included in the air conditioning system is higher than a predetermined temperature; and (condition 3) a temperature decrease requirement to a cooling request is larger than a predetermined amount.
	Of particular interest is Yasushi et al. which teaches: A control unit that controls a travelling state and an air conditioning state of a vehicle comprising: a drive control unit performing a vehicle speed control and a power train control, the vehicle speed control selectively executing an acceleration operation where an engine mounted on the vehicle is operated and a deceleration operation where the engine is stopped to allow the vehicle to coast, the power train control selectively executing activation or deactivation of the engine; and an air conditioning control unit that controls an air conditioning system provided in the vehicle to execute an air conditioning control, wherein a content of control is changed for at least one of the vehicle speed control, the power train control and the air-conditioning control while the air conditioning system is operating, compared to a case where the air conditioning control is not operating, wherein the drive control unit is configured to change a target acceleration factor in the vehicle speed control.  However, Yasushi et al. does not teach nor suggest the temperature control of acceleration or reservoir store: wherein the drive control unit is configured to perform the vehicle speed control, while the air conditioning system is operating in a heating mode, such that the lower a temperature of cooling water temperature of the engine, the smaller the target acceleration factor, or such that the larger a heat capacity necessary for operating the air conditioning system, the smaller the target acceleration factor; nor  the drive control unit is configured to disable stopping of the engine in the vehicle speed control and the power train control, while the air conditioning system is operating in the heating mode and an amount of stored energy used for the heating is less than a predetermined amount; nor a temperature increase request to the air conditioning system is larger than a predetermined request value, nor wherein the drive control unit is configured to disable stopping of the engine in the power train control while the air conditioning system is operating in the cooling mode, when one of following conditions is satisfied: (condition 1) an amount of energy utilized for the cooling mode is larger than a predetermined amount; (condition 2) a temperature of the refrigerant sent to the evaporator included in the air conditioning system is higher than a predetermined temperature; and (condition 3) a temperature decrease requirement to a cooling request is larger than a predetermined amount.

Response to Amendments/Arguments
	Applicant’s amendment of 6/16/22 was sufficient to overcome the prior art rejections.  

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.  The examiner can normally be reached Mon, Tues, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/							/THOMAS RANDAZZO/Examiner, Art Unit 3655                                                               Primary Examiner, Art Unit 3655